DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 1, “is configured move to cause” appears it should read –is configured to move to cause--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 3, the recitations “one or more faces” render the claims indefinite because it is unclear if the recitation is only referencing the inward face, end 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,816,276 B2 to Noble.

Regarding claim 1, Noble discloses a pair of plastic (Column 3, lines 37-45; silicone rubber is a plastic material) door rail wedges (12, 12, Fig.3) for clamping a door panel (2) to a door rail, each wedge comprising: an elongate monolithic body (12); an inward face (inside surface abutting 2) of the elongate monolithic body defining a clamping surface, the clamping surface configured to directly engage a side surface of the door panel (Fig.3); an end face (top surface of bottom flange of 12) of the elongate 
Regarding claim 2, wherein one or more faces of each plastic door rail wedge comprises a textured surface (Fig.3, lines 43-44). 
Regarding claim 3, wherein one or more faces of each plastic door rail wedge is treated to alter the frictional properties of the one or more faces (Column 3, lines 37-45; the surface is treated to form texture, thereby altering the frictional properties).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Door Rail Systems” from ASSA ABLOY (provided Non-Patent Literature from 2017; referred to herein as ASSA) in view of US 9,816,276 B2 to Noble.

    PNG
    media_image1.png
    565
    672
    media_image1.png
    Greyscale

Regarding claim 1, ASSA discloses a pair of door rail wedges (See Figure above) for clamping a door panel (panel of Figures A-F) to a door rail (lower portions of Figures A-F), each wedge comprising: an elongate monolithic body (See figure above); an inward face (See figure above) of the elongate monolithic body defining a clamping surface, the clamping surface configured to directly engage a side surface of the door panel; an end face (See figure above) of the elongate monolithic body defining a supporting surface, the supporting surface configured to engage an end surface of the door panel, the supporting surface being disposed adjacent to and extending 
ASSA does not specifically disclose wherein the wedges are plastic.
Noble discloses resilient plastic gripping wedges (Column 3, lines 37-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the rail wedges of ASSA from a plastic material as taught by Noble so to provide wedge members which are lightweight, resilient, durable, inexpensive, and are capable of gripping a panel and being modified to more greatly grip a panel.
Regarding claim 2, Noble discloses wherein one or more faces of each plastic door rail wedge comprises a textured surface (Fig.3, lines 43-44). 
Regarding claim 3, Noble discloses wherein one or more faces of each plastic door rail wedge is treated to alter the frictional properties of the one or more faces (Column 3, lines 37-45; the surface is treated to form texture, thereby altering the frictional properties).  
Regarding claim 4, ASSA discloses a door rail (lower portions of Figures A-F and Figure above) for a door panel, the door rail comprising: a frame (See figure above) comprising an opening (See figure above); a bracket (See figure above) disposed within the opening of the frame, the bracket comprising an interior region (See figure above); a first monolithic door rail wedge (See figure above) disposed at least partially within the interior region of the bracket; and a second monolithic door rail wedge (See figure 
ASSA does not specifically disclose wherein the wedges are plastic.
Noble discloses resilient plastic gripping wedges (Column 3, lines 37-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the rail wedges of ASSA from a plastic material as taught by Noble so to provide wedge members which are lightweight, resilient, durable, inexpensive, and are capable of gripping a panel and being modified to more greatly grip a panel.
Regarding claim 5, ASSA discloses wherein each monolithic door rail wedge includes a cross section and wherein the cross section of the first monolithic plastic door rail wedge is a mirror image of the cross section of the second monolithic plastic door rail wedge (see figure above).  
Regarding claim 6, ASSA discloses wherein a force exerted on the bracket in a first direction causes the bracket to transmit at least a first portion of the force to the first monolithic plastic door rail wedge in a second direction and causes the bracket to transmit at least a second portion of the force to the second monolithic plastic door rail wedge in a third direction, wherein the second and third directions are perpendicular to the first direction, and wherein the second and third directions are parallel to each other, and wherein the first and second portions of the force extend in opposite directions (as 
Regarding claim 7, ASSA discloses wherein a fastener (See figure above) is configured move to cause the force exerted on the bracket.  
Regarding claim 8, ASSA discloses wherein the door panel is a glass pane (Technical Specifications of ASSA) and wherein the first and second monolithic door rail wedges are configured to secure the glass pane when the glass pane is disposed at least partially in the opening of the frame and at least partially between the first and second monolithic door rail wedges (See figures A-F and the figure above).  
Regarding claim 9, Noble discloses wherein one or more faces of each monolithic plastic door rail wedge comprises a textured surface (Fig.3, lines 43-44).  
Regarding claim 10, wherein one or more faces of each monolithic plastic door rail wedge is treated to alter the frictional properties of the one or more faces (Column 3, lines 37-45; the surface is treated to form texture, thereby altering the frictional properties).  
Regarding claim 11, ASSA discloses wherein the body of the structure if formed from aluminum but does not specifically state wherein the bracket is a metal bracket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the bracket of ASSA from a metal such as aluminum so to provide the bracket with a greater rigidity that the rail wedges to ensure the bracket moves and secured the wedges against the panel, and further to provide a lightweight metal material which is resistant to the elements.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,963,077 B2 to Lin in view of US 9,816,276 B2 to Noble.

Regarding claim 1, Lin discloses a pair of door rail wedges (20) for clamping a door panel (60) to a door rail (10), each wedge comprising: an elongate monolithic body (20, Fig.3); an inward face (inside surface of 20 including 23) of the elongate monolithic body defining a clamping surface, the clamping surface configured to directly engage a side surface of the door panel (Fig.3); an end face (top surface of the lower flange of 20) of the elongate monolithic body defining a supporting surface, the supporting surface configured to engage an end surface of the door panel (Fig.3), the supporting surface being disposed adjacent to and extending perpendicular from the clamping surface (Fig.3); and, an outward face (angled surface 24) of the elongate monolithic body defining a camming surface (Fig.3), the camming surface being angled with respect to the clamping surface (24, Fig.3).  
Lin does not specifically disclose wherein the wedges are plastic.
Noble discloses resilient plastic gripping wedges (Column 3, lines 37-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the rail wedges of Lin from a plastic material as taught by Noble so to provide wedge members which are lightweight, resilient, durable, inexpensive, and are capable of gripping a panel and being modified to more greatly grip a panel.
Regarding claim 2, Lin teaches a resilient gripping surface (23) and Noble discloses wherein one or more faces of each plastic door rail wedge comprises a textured surface (Fig.3, lines 43-44). 
Regarding claim 3, Lin discloses providing a resilient gripping surface.  Noble discloses wherein one or more faces of each plastic door rail wedge is treated to alter the frictional properties of the one or more faces (Column 3, lines 37-45; the surface is treated to form texture, thereby altering the frictional properties).  
Regarding claim 4, Lin discloses a door rail (10) for a door panel, the door rail comprising: a frame (10) comprising an opening (12, Fig.2); a bracket (30) disposed within the opening of the frame, the bracket comprising an interior region (32); a first monolithic door rail wedge (20) disposed at least partially within the interior region of the bracket (Fig.3); and a second monolithic door rail wedge (other 20) disposed at least partially within the interior region of the bracket and opposite the first monolithic door rail wedge (Fig.3), the bracket configured to cam the first and second monolithic plastic door rail wedges toward each other to cause the monolithic plastic door rail wedges to clamp directly against the door panel (Fig. 3 and 4).  
Lin does not specifically disclose wherein the wedges are plastic.
Noble discloses resilient plastic gripping wedges (Column 3, lines 37-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the rail wedges of Lin from a plastic material as taught by Noble so to provide wedge members which are lightweight, resilient, durable, inexpensive, and are capable of gripping a panel and being modified to more greatly grip a panel.
Regarding claim 5, Lin discloses wherein each monolithic door rail wedge includes a cross section and wherein the cross section of the first monolithic plastic door rail wedge is a mirror image of the cross section of the second monolithic plastic door rail wedge (Fig.3).  
Regarding claim 6, Lin discloses wherein a force exerted on the bracket in a first direction causes the bracket to transmit at least a first portion of the force to the first monolithic plastic door rail wedge in a second direction and causes the bracket to transmit at least a second portion of the force to the second monolithic plastic door rail wedge in a third direction, wherein the second and third directions are perpendicular to the first direction, and wherein the second and third directions are parallel to each other, and wherein the first and second portions of the force extend in opposite directions (as first and second forces from the bracket are upwards, the wedges project a force horizontally onto the panel inserted into the rail, the forces both projecting toward the panel and therefore in opposite directions; Fig. 3 and 4).  
Regarding claim 7, Lin discloses wherein a fastener (40) is configured move to cause the force exerted on the bracket (Fig. 3 and 4).  
Regarding claim 8, Lin discloses wherein the door panel is a glass pane (60) and wherein the first and second monolithic door rail wedges are configured to secure the glass pane when the glass pane is disposed at least partially in the opening of the frame and at least partially between the first and second monolithic door rail wedges (Fig.3).  
Regarding claim 9, Lin teaches a resilient gripping surface (23) and Noble discloses wherein one or more faces of each plastic door rail wedge comprises a textured surface (Fig.3, lines 43-44). 
Regarding claim 10, Lin discloses providing a resilient gripping surface.  Noble discloses wherein one or more faces of each plastic door rail wedge is treated to alter the frictional properties of the one or more faces (Column 3, lines 37-45; the surface is treated to form texture, thereby altering the frictional properties).  
Regarding claim 11, Lin does not disclose wherein the bracket is a metal bracket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the bracket and frame of Lin from a metal such as aluminum so to provide the bracket with a greater rigidity that the rail wedges to ensure the bracket moves and secured the wedges against the panel, and further to provide a lightweight metal material which is resistant to the elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635